DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 09/06/2022, with respect to the provisional nonstatutory double patenting rejection of claims 1-2, 10-11, and 16, the objection to claim 14, and the rejection of claims 14-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The provisional nonstatutory double patenting rejection of claims 1-2, 10-11, and 16, the objection to claim 14, and the rejection of claims 14-15 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 9-11, filed 09/06/2022, with respect to the rejection of claims 1-11 and 13-16 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
Additionally, the Applicant has canceled claim 8. No new claims were added.
First, the Applicant argues that the ratio of net intensities (NMg + NCl)/NCa amended into claim 1 supports patentability of the claims since the range of the ratio was only met by the working examples and was not met by the comparative examples. 
However, as the Applicant is well aware, the determination of patentability is based on, among other things, whether or not the pending claims are obvious over, or anticipated by any eligible prior art made of record. A known or obvious composition does not become patentable simply because it has been described in the specification as being superior to some other product for the same use.
Furthermore, one cannot distinguish whether the toner of the prior art would be considered inventive or comparative, since it is unknown how much magnesium chloride is used in the experimental examples, other than that of Examples 1 and 5 (both of which share the same net intensities of Mg). For instance, in the production of the toner of Examples 2 to 4 and Comparative Example 2, the specification merely discloses that the toner particles (2) to (4) and (C2) were prepared in the same way as the toner particles (1), except that the amount of the aqueous magnesium chloride solution was “increased” (pg. 78 of the specification: second to last paragraph; pg. 79 of the specification: last paragraph). However, nowhere in the specification is it disclosed exactly how much of the aqueous magnesium chloride solution was used, or by what factor the amount used in toner particles (1) was “increased” by. The data in Table 1 discloses the net intensities of the indicated elements, but Table 1 does not disclose how much of each element were included.
Then, the Applicant argues that, while the prior art individually teaches the intensities for Mg, Cl, and Ca, the prior art does not teach the ratio of net intensities and therefore does not recognize the claimed ratio of net intensities as a result effective variable.
However, Kayamori teaches that the preparation method used to produce the toner particles include the process of: adding (a) an aqueous dispersion including amorphous resin particles, (b) an aqueous dispersion including crystalline polyester resin particles, and (c) an aqueous dispersion of coloring agent particles (Col. 20, lines 40-45). As discussed in the previous Office action, Kayamori teaches the use of PR57:1 (Pigment Red 57:1) as one of the pigments used in the preparation of the coloring agent particles (step (c)) (Col. 27, lines 45-55). In Example 10, 13 parts by mass (in terms of solid content) of an aqueous dispersion of the coloring agent particles was used (Col. 27, lines 65-67; Col. 28, lines 54-57). In the coloring agent particle dispersion of Example 10, the content of PR57:1 was 30% by mass with respect to the total mass of the coloring agent particles (Table 1). Therefore, the toner of Example 10 comprised 3.9 parts PR57:1 (1 x 0.3 x 13 parts = 3.9 parts). Table 1 further specifies that PR57:1 contains Ca (calcium), thereby incorporating a Ca element into the toner from which the net intensity measurement originates from. 
Similarly, in the Preparation of Toner Particles in Example 1, the specification discloses the use of 80 parts of the amorphous polyester resin particle dispersion liquid (A1) (pg. 75: top of the page). The specification also discloses that 50 parts of PR57:1 and 250 parts of amorphous polyester were used in the amorphous polyester resin particle dispersion (A1), and that the dispersion (A1) had a solids content of 25% (pg. 70: last paragraph). Therefore, toner of Example 1 comprised 3.3 parts PR57:1 ((50 parts / (50 parts + 250 parts)) = 0.166; (0.25 x 0.166 x 80 parts) = 3.3 parts). 
Therefore, since the toner of Kayamori contained a sufficiently similar amount of PR57:1 as the Applicant’s toner, the toner of Kayamori would inherently exhibit net intensity NCa similar to that of the Applicant’s toner, which falls within the claimed ranges.
Furthermore, as discussed in the previous Office action, in the manufacturing of Toner 1, Kayamori teaches the use of 30 parts by mass of magnesium chloride (Col. 28, lines 5-10), thereby incorporating a Mg element and a Cl element into the toner from which the respective net intensity measurements originate from. 
Similarly, in the Preparation of Toner Particles in Example 1, the specification discloses the use of 26 parts by mass of magnesium chloride (pg. 75 of the specification: 6 parts used in the second to last paragraph, 4 parts added 4 times in total equals 16 parts in the last paragraph; pg. 76 of the specification: 4 parts added in the first paragraph).
Therefore, since the toner of Kayamori used a sufficiently similar amount of magnesium chloride as the Applicant’s toner, the toner of Kayamori would inherently exhibit net intensities NMg and NCl similar to that of the Applicant’s toner, which falls within the claimed ranges.
Since the toner of Kayamori would inherently exhibit net intensities NCa, NCl, and NMg similar to that of the Applicant’s toner, then it would also inherently exhibit a ratio of the net intensities (NMg + NCl)/NCa similar to that of the Applicant’s toner, which falls within the claimed range. Therefore, the toner of Kayamori would be expected to exhibit the same advantageous properties exhibited by the Applicant’s toner, such as enhanced quality of transfer to a recording medium.
Next, the Applicant argues that secondary reference Yamawaki teaches a broad range for the intensity of the magnesium ion, and cites Yamawaki’s claim 4, which recites that the net intensity originating from Mg or Ca is from 3.00 kcps or more and 20.00 kcps or less. Therefore, the Applicant concludes that net intensities selected from this range would result in an extremely broad range for the ratio of the net intensity. The Applicant then argues that Yamawaki only discloses a net intensity for polyvalent metal elements, which excludes Cl.
However, the range recited in claim 4 of Yamawaki is merely an example of one embodiment of Yamawaki’s invention and therefore does not teach away from the encompassing range taught in the description of the net intensity of the polyvalent metal being from 0.10 kcps to 30.0 kcps (see pg. 11 of OA). According to the MPEP, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). MPEP 2123 II. 
Nevertheless, the lower limit of the range recited in claim 4 of Yamawaki still meets at an endpoint with the upper limit of the ranges recited in instant claims 3 and 4, when Ca is considered the polyvalent metal (since claim 4 of Yamawaki recites Mg or Ca has a net intensity from 3.00 kcps to 20.00 kcps). According to the MPEP, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Furthermore, while Yamawaki teaches a broad range for the net intensity originating from a polyvalent metal element, such as Mg or Ca, Yamawaki teaches specific examples of polyvalent metal elements that fall within the narrower range of the claimed invention. For instance, as discussed in the previous Office action, in Example 11, Yamawaki teaches the use of magnesium as the polyvalent metal element detected by X-ray fluorescence and the net intensity originating from the magnesium element was 0.20 kcps (Table 2). This net intensity falls within the claimed ranges of from 0.10 kcps or more and 0.40 kcps or less (claim 1) and 0.15 kcps or more and 0.35 kcps or less (claim 2). The resulting toner of Example 11 exhibited excellent fogging in high-humidity ([0223], less than 1.0%), excellent development endurance in normal-humidity ([0229], no soiling was observed on the developing roller or the photosensitive drum), and excellent storage stability ([0240], the toner remained unchanged after 15 days) (Table 3).
Similarly, as discussed in the previous Office action, in Example 29, Yamawaki teaches the use of calcium as the polyvalent metal element detected by X-ray fluorescence and the net intensity originating from the magnesium element was 2.50 kcps (Table 2). This net intensity falls within the claimed range of from 1.00 kcps or more and 3.00 kcps or less (claim 3 and claim 4) and meets an endpoint of the claimed range of from 1.20 kcps or more and 2.50 kcps or less (claim 5). The resulting toner of Example 29 also exhibited excellent fogging in high-humidity ([0223], less than 1.0%), excellent development endurance in normal-humidity ([0229], no soiling was observed on the developing roller or the photosensitive drum), and excellent storage stability ([0240], the toner remained unchanged after 15 days) (Table 3).
Therefore, the claimed range corresponding to the net intensity of Mg is known in the art to be beneficial. According to the MPEP, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112 [R-3] I)”. 
While the Applicant is correct that Yamawaki is silent to teach the net intensity of Cl, Yamawaki was not relied upon to teach this feature.
Therefore, 1-7, 9-10 and 13-16 remain obvious over Kayamori and Yamawaki.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103







The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-7, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kayamori et al. (US 10,146,147 B2), in view of Yamawaki et al. (US 2017/0329246 A1).
Kayamori teaches a magenta toner for electrostatic charge image development including a crystalline polyester resin and an amorphous resin as a binder resin, which is a means for improving low temperature fixability, scattering properties, GI value, saturation, and light fastness (Abstract). The magenta toner may be used as a magnetic or non-magnetic one-component developer, or as a two-component developer by mixing it with a carrier (Col. 22, lines 65-67). The magenta toner further contains a quinacridone-based pigment, metal element-containing monoazo pigment, and a naphthol AS-based pigment used in combination as a coloring agent (Col. 2, lines 30-34). The metal element-containing monoazo pigment is represented by General Formula (2) or (2’) (Col. 13, lines 63-67):

    PNG
    media_image1.png
    430
    495
    media_image1.png
    Greyscale

Figure 1. The general structure of the metal element-containing monoazo pigment.

In General Formula (2) or (2’), R and R’ denote a hydrogen atom, a halogen atom, or an optionally substituted alkyl group or alkoxy group. R” donates a halogen atom, or an optionally substituted alkyl group or alkoxy group, n3 is an integer of 0-4, X is a hydrogen atom or a carboxylic acid anion, M is a monovalent or divalent metal ion. And n is a number determined by a valence number of X and M so that the metal element-containing monoazo pigment is electrically neutral (Col. 14, lines 23-31). M is not particularly limited as long as it is a monovalent or divalent metal ion, but BA, Sr, CA, Mn, Na and the like are preferably used, and still more preferably Ca or Sr (Col. 14, lines 49-52).
	A specific example of the metal element-containing monoazo pigment represented by General Formula (2) or (2’) is C.I. Pigment Red 57:1 (Col. 15, line 7). In Preparation Example 8, Kayamori teaches for PR57:1 (Pigment Red 57:1), a solution of 22 parts by mass of calcium chloride dissolved in 90 parts by mass of water was added to 620 parts by mass of a 60% by mass of aqueous solution of PR57:1 before metal lake, and stirred for 60 minutes before subsequently heating at 70 ºC for 60 minutes while stirring to obtain a metal element-containing monoazo pigment suspension in water (Col. 27, lines 45-55). In Example 10, 30% by mass of PR57:1 with respect to the total content of pigment was used (Table 1). Table 1 further specifies that PR57:1 contains Ca (calcium), thereby incorporating a Ca element into the toner of Example 10. Furthermore, in the manufacturing of Toner 1, an aqueous solution of 30 parts by mass of magnesium chloride was dissolved in 30 parts by mass of ion exchanged water and combined with the crystalline polyester resin (1) (Col. 28, lines 5-10), thereby incorporating a Mg element and a Cl element into the toner of Example 10 (Col. 28, lines 54-57).
	The toner includes an amorphous polyester resin in the amorphous resin (Table 1, claim 10). In view of obtaining appropriate compatibility, and shape controllability of toner particles or image intensity after fixation, it is preferred to use an amorphous vinyl resin and an amorphous polyester resin in combination. The amorphous polyester resin is obtained by a polycondensation reaction of a divalent or higher carboxylic acid with a divalent or higher alcohol. As the polyvalent carboxylic acid, dicarboxylic acids such as fumaric acid, terephthalic acid, and dodecenyl succinic acid may be used alone or in a combination of two or more (Col. 6, lines 34-55). As the polyhydric alcohol, dihydric alcohols such as an ethylene oxide adduct of bisphenol A and a propylene oxide adduct of bisphenol A may be used (Col. 6, lines 62-67).
The crystalline polyester can be among known polyester resins obtained by a polycondensation reaction of a divalent or higher carboxylic acid and a dihydric or higher alcohol (Col. 8, lines 18-21). In the Preparation of Example 2, crystalline polyester resin (2) was obtained using 267 parts by mass of dodecanediacid (1,10-decanedicarboxylic acid) and 206 parts by mass of 1,9-nonanediol (Col. 24, lines 21-24). Crystalline resin (2) of Kayamori is very similar to the Applicant’s crystalline polyester resin (B). Both crystalline polyester resins utilize the same raw material monomers in sufficiently similar proportions. For instance, crystalline resin (2) comprises of (267 parts dodecanediacid / 267 parts dodcanediacid + 206 parts 1,9-nonanediol) = 0.564, or 56.4% by mass of dodcanediacid, and 1.00 – 0.564 = 0.436 or 43.6% by mass 1,9-nonanediol. Crystalline resin polyester (B) of the instant invention comprises of (241 parts dodecanediacid / 241 parts dodcanediacid + 174 parts 1,9-nonanediol) = 0.58, or 58% by mass of dodcanediacid, and 1.00 – 0.58 = 0.42 or 42% by mass 1,9-nonanediol.
	Furthermore, Kayamori teaches that it is preferred that the binder resin has a domain matrix structure formed by dispersing a domain phase including the crystalline polyester resin in a matrix including the amorphous resin. It is preferred that the binder resin has the domain matrix structure, since this leads the domain to be a discontinuous pat, thereby causing relaxation of local stress, and a negatively charge crystalline resin is discontinuously present, so that a positively charge metal element-containing monoazo pigment is also attracted to improve dispersibility (Col. 12, lines 27-40).
	The toner base particles may contain a release agent, such as a wax. They wax may be polyolefin-based waxes, such as low molecular weight polypropylene, polyethylene, or oxidized type polypropylene and polyethylene, and ester-based waxes such as, carnauba wax, montan wax, and behenyl behenate (Col. 18, lines 45-56). 
Kayamori is silent to teach Net intensities Nmg, NCa, and NCl. However, Kayamori teaches that the preparation method used to produce the toner particles include the process of: adding (a) an aqueous dispersion including amorphous resin particles, (b) an aqueous dispersion including crystalline polyester resin particles, and (c) an aqueous dispersion of coloring agent particles (Col. 20, lines 40-45). Kayamori teaches the use of PR57:1 (Pigment Red 57:1) as one of the pigments used in the preparation of the coloring agent particles (step (c)) (Col. 27, lines 45-55). In Example 10, 13 parts by mass (in terms of solid content) of an aqueous dispersion of the coloring agent particles was used (Col. 27, lines 65-67; Col. 28, lines 54-57). In the coloring agent particle dispersion of Example 10, the content of PR57:1 was 30% by mass with respect to the total mass of the coloring agent particles (Table 1). Therefore, the toner of Example 10 comprised 3.9 parts PR57:1 (1 x 0.3 x 13 parts = 3.9 parts). Table 1 further specifies that PR57:1 contains Ca (calcium), thereby incorporating a Ca element into the toner from which the net intensity measurement originates from. 
Similarly, in the Preparation of Toner Particles in Example 1, the specification discloses the use of 80 parts of the amorphous polyester resin particle dispersion liquid (A1) (pg. 75: top of the page). The specification also discloses that 50 parts of PR57:1 and 250 parts of amorphous polyester were used in the amorphous polyester resin particle dispersion (A1), and that the dispersion (A1) had a solids content of 25% (pg. 70: last paragraph). Therefore, toner of Example 1 comprised 3.3 parts PR57:1 ((50 parts / (50 parts + 250 parts)) = 0.166; (0.25 x 0.166 x 80 parts) = 3.3 parts). 
Therefore, since the toner of Kayamori contained a sufficiently similar amount of PR57:1 as the Applicant’s toner, the toner of Kayamori would inherently exhibit net intensity NCa similar to that of the Applicant’s toner, which falls within the claimed ranges.
Furthermore, in the manufacturing of Toner 1, Kayamori teaches the use of 30 parts by mass of magnesium chloride (Col. 28, lines 5-10), thereby incorporating a Mg element and a Cl element into the toner from which the respective net intensity measurements originate from. 
Similarly, in the Preparation of Toner Particles in Example 1, the specification discloses the use of 26 parts by mass of magnesium chloride (pg. 75 of the specification: 6 parts used in the second to last paragraph, 4 parts added 4 times in total equals 16 parts in the last paragraph; pg. 76 of the specification: 4 parts added in the first paragraph).
Therefore, since the toner of Kayamori used a sufficiently similar amount of magnesium chloride as the Applicant’s toner, the toner of Kayamori would inherently exhibit net intensities NMg and NCl similar to that of the Applicant’s toner, which falls within the claimed ranges.
Since the toner of Kayamori would inherently exhibit net intensities NCa, NCl, and NMg similar to that of the Applicant’s toner, then it would also inherently exhibit a ratio of the net intensities (NMg + NCl)/NCa similar to that of the Applicant’s toner, which falls within the claimed range. Therefore, the toner of Kayamori would be expected to exhibit the same advantageous properties exhibited by the Applicant’s toner, such as enhanced quality of transfer to a recording medium.
Furthermore, the claimed range corresponding to the net intensity of Mg is known in the art to be beneficial. According to the MPEP, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112 [R-3] I)”. 
For instance, Yamawaki teaches a toner particle that contains a polyvalent metal element having a certain resistivity and when the toner particles are subjected to x-ray fluorescence analysis, a net intensity originating from the polyvalent metal element is 0.10 kcps or more and 30.00 kcps or less ([0011]). When the net intensity originating from the polyvalent metal element obtained by x-ray fluorescence analysis is 0.10 kcps or more, the effect of inhibiting charge-up is sufficiently provided. Because the presence of an excessively large amount of the polyvalent metal element is liable to cause fogging resulting from the leakage of charges in a high-temperature and high-humidity environment, the net intensity needs to be 30.00 kcps or less ([0019]-[0020]). Two or more polyvalent metal elements may be incorporated into the toner, so long as they have a resistivity within a certain range ([0019]). When the toner particles are produced by a wet production process, such as a polymerization process, the polyvalent metal element may be incorporated into raw materials or may be added through an aqueous medium during the production. The incorporation of the polyvalent metal element into the toner particles through an ionized state in the aqueous medium in the wet production process may be performed in view of uniformity. Aluminum, iron, magnesium, or calcium may be used as the polyvalent metal element because these elements have a relatively high ionization tendency and are easily ionized ([0020]). Any form of the polyvalent metal element may be incorporated during the production. The polyvalent metal element may be used in an elemental form or in the form of a halide, a hydroxide, an oxide, a sulfide, a carbonate, a sulfate, a hexafluorosilylate, an acetate, a thiosulfate, a phosphate, a chlorate, a nitrate, or the like. As described above, the polyvalent metal element may be incorporated into the toner particles through an ionized state in the aqueous medium ([0021]).
In Example 11, Yamawaki teaches the use of magnesium as the polyvalent metal element detected by X-ray fluorescence and the net intensity originating from the magnesium element was 0.20 kcps (Table 2). This net intensity falls within the claimed ranges of from 0.10 kcps or more and 0.40 kcps or less (claim 1) and 0.15 kcps or more and 0.35 kcps or less (claim 2). The resulting toner of Example 11 exhibited excellent fogging in high-humidity ([0223], less than 1.0%), excellent development endurance in normal-humidity ([0229], no soiling was observed on the developing roller or the photosensitive drum), and excellent storage stability ([0240], the toner remained unchanged after 15 days) (Table 3).
Similarly, in Example 29, Yamawaki teaches the use of calcium as the polyvalent metal element detected by X-ray fluorescence and the net intensity originating from the magnesium element was 2.50 kcps (Table 2). This net intensity falls within the claimed range of from 1.00 kcps or more and 3.00 kcps or less (claim 3 and claim 4) and meets an endpoint of the claimed range of from 1.20 kcps or more and 2.50 kcps or less (claim 5). The resulting toner of Example 29 also exhibited excellent fogging in high-humidity ([0223], less than 1.0%), excellent development endurance in normal-humidity ([0229], no soiling was observed on the developing roller or the photosensitive drum), and excellent storage stability ([0240], the toner remained unchanged after 15 days) (Table 3).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have perfected the charging properties of the toner of Kayamori by optimizing the net intensities of the Mg, Ca, and Cl elements incorporated into the toner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737    

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/15/2022